DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.

Response to Amendment
	The amendment filed 8/15/22 has been accepted and entered. Accordingly, claims 1, 6 and 9 are amended, and new claims 12-13 are added. 

Claim Interpretation and Contingent Limitations
Claims contain various conditional limitations which include: 
claim 1 and similarly recited in claim 9: 
(1) “reject at least a portion of the trained parking trajectory based on instructions from the driver to produce a modified trained parking trajectory if the trained parking trajectory is within an area to be avoided, and
autonomously control the motor vehicle based on the modified trained parking trajectory.”
Claim 2:
(2) “the processor is configured to determine a more efficient parking trajectory if a parking trajectory that is shorter in terms of time and/or distance in comparison with the driver performed parking trajectory is performable.

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (2) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, for limitations (1)-(2) a structure, such as a processor recited in Applicants specification and in Zemp and Jauregui, capable of performing the functions following the underlined portions above, is sufficient to disclose the above cited claim limitations.
In addition, limitations (1)-(2) recite either computer processing steps carried out by a computing device or method steps with conditional limitations. 
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 

Accordingly, Ex Parte Schulhauser applies to limitation (1). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met)").  
For example, the broadest reasonable interpretation of claim 1 does not require “reject at least a portion of the trained parking trajectory based on instructions from the driver to produce a modified trained parking trajectory . . . and  autonomously control the motor vehicle based on the modified trained parking trajectory” since the claim does not require a determination that the trained parking trajectory is within an area to be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1 and 9, the metes and bound of what is and is not included in the limitation “reject at least a portion of the trained parking trajectory based on instructions from the driver to produce a modified trained parking trajectory if the trained parking trajectory is within an area to be avoided” as recited in claim 1 and similarly recited in claim 9. The specification fails to provide requisite guidance as to what this area does or does not include. For example the specification indicates it could be a “special area” but that term itself is indefinite. In addition, the claims require that rejection must be based on instructions from the driver, such that it is unclear if the driver mental determination could be used to determine “an area to be avoided” since a driver could mentally determine an area to be avoided via user selection that the processor then accepts that determination to reject a portion of the parking trajectory. As noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, the “area to be avoided” constitutes relative terminology since the metes and bounds of what is and is not included in such an area, or how it is determined is unknown and unknowable in view of the remaining claim language and the specification. In addition, claims 1 and 9 are rejected for failing to interrelate essential elements of the invention as defined by applicant in the specification. “A claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention.” See MPEP 2172.01; In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968).  Here, the claims fail to recite any limitations related to determining an area to be avoided, a special area or private property and the specification fails to disclose any enabled embodiments that can reject a trajectory based on driver instructions that does not determine such an area. 
The term “unnecessary” in claims 12-13 is a relative term which renders the claim indefinite. The term “unnecessary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Claims 1 and 9 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, for the reasons cited above in the 112(b) rejection, a PHOSITA at the time of effective filing could not make or use the claimed invention, i.e., a PHOSITA could not program a processor to reject parking trajectory based on instructions for a driver if the trajectory is in an “area to be avoided” considering the lack of guidance as to what an area to be avoided (i.e., special area) constitutes and the indefinite nature as to whether this determination can be from a driver determination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1 and similarly recited in claim 9, the claims recite the abstract idea of 
check the driver-performed parking trajectory for a more efficient parking trajectory, 
analyze the driver-performed parking trajectory with respect to the recorded environment and
detect a driving error in the driver-performed parking trajectory with respect to the recorded environment, 
determine a trained parking trajectory with respect to the recorded environment by adjusting the driver-performed parking trajectory based on the driving error, 
reject at least a portion of the trained parking trajectory based on instructions from the driver to produce a modified trained parking trajectory if the trained parking trajectory is within an area to be avoided, and autonomously control the motor vehicle based on the modified trained parking trajectory.  
As noted in the conditional limitation section, the italicized portion of the claim is not a required limitation since it is based on a non-required contingent step. 
These steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform entirely mentally or with the aid of pen and paper check the drivers own trajectory, analyze their own trajectory, detect an error when viewing a recorded environment on a user interface, and determine adjustments for a trained parking trajectory based on a mentally determined error.
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “memory device” and “processor” outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “a sensor, of the motor vehicle, configured to record environment data of the motor vehicle during a parking process in an environment” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  Here, the technological environment recited includes “aiding a driver of a motor vehicle with a parking process” recited in the preamble and “a sensor, of the motor vehicle, configured to record environment data of the motor vehicle during a parking process in an environment”. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “memory device” and “processor” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “aiding a driver of a motor vehicle with a parking process” recited in the preamble and “a sensor, of the motor vehicle, configured to record environment data of the motor vehicle during a parking process in an environment” claim 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as unpatentable over European Patent Application Publication No. EP 3401190 to Tzempetzis et al. (Zemp) (translation used attached) and further in view of DE 102017114605 to Jauregui (Jauregui)
With respect to claims 1 and 9-10, Zemp discloses a parking assistance apparatus for aiding a driver of a motor vehicle with a parking process (¶38 “driver assistance system . .  for parking”), comprising: 
a sensor of the motor vehicle, configured to record environment data of the motor vehicle at least during a parking process in an environment (¶ 11 “the area surrounding the motor vehicle can be detected with sensors or an environment sensor of the driver assistance system”), 
a memory device, of the motor vehicle, configured to at least temporarily store the parking trajectory performed by the driver during the parking process and the recorded environment data; and 
(¶ 13 “learning trajectories are preferably recorded in temporally successive learning modes of the driver assistance system”; ¶ 2 “trajectory covered by the motor vehicle during manual maneuvering is recorded by the driver assistance system”)
a processor, of the motor vehicle, configured to: 
check the driver-performed parking trajectory for a more efficient parking trajectory, analyze the driver-performed parking trajectory with respect to the recorded environment in the driver-performed parking trajectory , and 
(¶8 “vehicle, the at least one learning trajectory is preferably recorded in a learning mode of the driver assistance system, during which the motor vehicle is in particular maneuvered manually from a starting position to a target position along at least one learning trajectory by a driver of the motor vehicle objects in the surroundings of the motor vehicle are and preferably detected”; ¶10 “learning mode, the motor vehicle is operated manually only be the driver . . . steering angle and/or revolutions of at least one wheel of the motor vehicle are recorded continuously”)
(FIG. 3, 18a is driver performed trajectory wherein unnecessary distance and stopping point are recorded and analyzed in order to select an optimized path 23a based on the driver performed trajectory 18a, driver performed trajectory FIG. 4-5 18a analyzed and determined to be longer than 23b and 23c, which may be considered an error (i.e., unnecessary driving length), such that paths 23 a-c are used on the basis of a more efficient route; i.e., ¶18; ¶36 “trajectory 23a describes the shortest route between the target position 12 and the starting position 11”; ¶¶ 41-42 “learning trajectory 18v . . . leads from turning point 28 . . . maneuvered in the forward direction along the shortest path”)
determine a trained parking trajectory with respect to the recorded environment by adjusting the driver-performed parking trajectory based on a “driving error”1 (i.e., in FIG. 2-9, the modified trajectory 23a-e corrects the driver performed trajectory 18a-c to eliminate unnecessary length of trajectory, unnecessary time of performing trajectory, and other non-optimal manual driving trajectories, for example in FIG. 5 shown below, trained trajectory 23c eliminates errors such as unnecessary length and unnecessary adjustments in 18a in the same environment with the same objects 10, i.e., including stationary objects such as plants 16) in the driving driver performed parking trajectory and 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(FIG. 3, 18a is driver performed trajectory wherein unnecessary distance and stopping point are recorded and analyzed in order to select an optimized path 23a based on the driver performed trajectory 18a)
(¶8 “in the learning mode a drivable area for the motor vehicle is determined, preferably on the basis of the at least one recorded learning trajectory and the detected objects”; ¶ 18; ¶34 “The drivable area 22 is determined on the basis of the recorded learning trajectory 18a; ¶36 “trajectory 23a describes the shortest route between the target position 12 and the starting position 11”)
(¶39 “on the basis of this learning trajectory 18b and the drivable area 22 determined from it, several trajectories can be determined”).
With respect to the limitation: 
reject at least a portion of the trained parking trajectory based on instructions from the driver to produce a modified trained parking trajectory if the trained parking trajectory is within an area to be avoided2
As noted above in the conditional limitation section, “rejecting at least a portion of the trained parking trajectory based on instructions from the driver to produce a modified trained parking trajectory . . . autonomously control the motor vehicle based on the modified trained parking trajectory” recited in claim 1 and similarly recited in claim 9, the limitation is not a required limitation and the processor of Zemp is at least capable of performing the required limitations and further discloses at least a portion of the trained parking trajectory can be accepted or rejected by the user:
(¶ 17 “one of the trajectories that is determined . . . can therefore contain a change of direction . . . the specific trajectory, for example, has two sections or has trains between which the direction of travel is changed . . . the trajectory can have any number of sections between which the direction of travel is changed . . . it can also be provided that a turning point is determined at which the direction of travel is changed. This turning point can be displayed to the driver or offered for selection” see also ¶ 37 for example of a trained parking trajectory 23b wherein the turning point 21 can be modified by the driver, see also FIG. 4; ¶ 22 “user interface or The human-machine interface can have a display device . . . the user interface can have a detection device for detecting an operator input from the driver . . . it can be provided that a course of at least one of the trajectories is changed as a result of an operator input by the driver at the user interface. This enables the driver to change the course of the trajectory, the starting point and / or the destination point”)
(¶ 35 “The driver assistance system 2 can determine a plurality of trajectories 23a to 23e within the drivable area 22, which trajectories run between the starting position 11 and the target position 12. These trajectories 23a to 23e can be offered to the driver for selection”)
	(¶ 22 “a plurality of trajectories are determined within the drivable area and are offered to the driver for selection by means of a user interface”)
autonomously control the motor vehicle based on the modified trained parkinq trajectory.
(¶¶ 3 “maneuvered semi-autonomously or autonomously along the stored trajectory”; 10 “The motor vehicle is preferably maneuvered fully autonomously along the trajectory”). 
Although Zemp discloses to determine a trained parking trajectory with respect to the recorded environment by modifying the driver-performed parking trajectory including a “driving error”, Zemp does not explicitly perform the overt act of detecting a driving error, although Zemp at least suggests detection of a driving error since Applicant broadly defines “driving error” and because Zemp records the manual driver performed driving trajectory, removes driving errors, and creates a new optimized driving trajectory based on the manual driver performed driving trajectory that does not include the driving errors (FIG. 3, 18a is driver performed trajectory wherein unnecessary distance and stopping point are recorded and analyzed in order to select an optimized path 23a based on the driver performed trajectory 18a, driver performed trajectory FIG. 4-5 18a analyzed and determined to be longer than 23b and 23c, which may be considered an error (i.e., unnecessary driving length), such that paths 23 a-c are used on the basis of a more efficient route; i.e., ¶18; ¶36 “trajectory 23a describes the shortest route between the target position 12 and the starting position 11”; ¶¶ 41-42 “learning trajectory 18v . . . leads from turning point 28 . . . maneuvered in the forward direction along the shortest path”; ¶18 optimization criterion, [optimization relative to manual trajectory] fastest route, shortest route, smallest number of changes, short time, most comfortable, fewest moves, smallest changes to steering angle)
Jauregui, from the same field of endeavor, discloses detecting a driving error in a driver performed parking trajectory and determining a trained parking trajectory by modifying the driver-performed parking trajectory based on the driving driver performed error. 
 (i.e., at least the manual driving error detected includes detecting sharp curvature driving error, which is modified based on the driver driving a sharp curvature to exclude the sharp curvature, ¶41 “The optimized trajectory 22 was determined in such a way that it does not have any sharp curvatures”, i.e., sharp curve in driver performed parking trajectory 20 to avoid obstacle 19 shown in FIG. 4 are necessarily detected and removed from the optimized trajectory, shown as 21 in FIG. 5) (¶¶ 39-40 “trajectories are recorded . . . an evasive maneuver is carried out, the recorded trajectory is determined on the basis of the avoidance trajectory 20, the avoidance trajectory 20 can be optimized . . . adapted trajectory 21 . . . unnecessary changes of direction during the evasive maneuver were removed . . . trajectory 21 has been chosen so that the number of driving maneuvers is reduced . . . length of the trajectory 21 has been reduced”)(¶ 4 target trajectory unnecessarily long, ¶ 14 optimized trajectory changed compared to the target trajectory”; ¶21; ¶ 36)
Accordingly, in view of the combined teachings of Zemp and Jauregui it would have been obvious to one of ordinary skill in the art at the time of effective filing to detect a driving error in the system of Zemp in order to correct the driving error in a subsequently performed at least partially automated driving trajectory, thereby providing the benefit of removing manual driving errors such as an unnecessarily long manual driving maneuver, driving errors causing unnecessary wear on tires (¶4), driving errors causing an unsafe or uncomfortable driving experience due to excessive sharp curves (¶41). In addition, the suggestion of detecting a driving error in Zemp as cited above provides further motivation for combining Jauregi with Zemp since Zemp discloses correcting manual driving errors in a trained parking trajectory. 
In addition, Zemp teaches all of the claimed limitations with the exception of actively detecting a specific manual driving error. Rather Zemp corrects and optimizes manual driving errors. Jauregui discloses actively detecting a specific driving error. As discussed by Zemp and Jauregui, driver performed trajectory errors can be corrected by detecting a specific manual driving error or by analyzing the manual driving trajectory errors and optimizing them to create a modified trajectory, well known in the parking optimization art. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick actively detect a manual driving error and incorporate it into the system of Zemp since there are a finite number of identified, predictable potential solutions (i.e. active detection of a specific error or active correction of trajectory with driving errors) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 

With respect to claim 2, Zemp in view of Jauregui discloses the processing unit is configured to determine a more efficient parking trajectory if a parking trajectory that is shorter in terms of time and/or distance in comparison with the driver-performed parking trajectory is performable.
(Zemp, ¶18 “The at least one trajectory within the drivable area is preferably determined according to a predetermined optimization criterion. Here, the optimization criterion can in particular include that the trajectory describes the fastest route, the shortest route or the route with the smallest number of changes in direction between the starting position and the target position. In principle, the most varied of optimization criteria can be used to determine the trajectory”)
(Jauregui, ¶¶ 4, 7, 14, 21, 36, 39-41)

	With respect to claim 3, Zemp in view of Jauregui discloses in order to determine a more efficient parking trajectory, the processing unit is configured to compare the driver-performed parking trajectory with a space in which it is possible to freely maneuver, said space having been evaluated from the recorded environment data.
	(Zemp, ¶18 “The at least one trajectory within the drivable area is preferably determined according to a predetermined optimization criterion. Here, the optimization criterion can in particular include that the trajectory describes the fastest route, the shortest route or the route with the smallest number of changes in direction between the starting position and the target position. In principle, the most varied of optimization criteria can be used to determine the trajectory . . . to the target position, which is assigned to a parking space or garage”; ¶¶ 10-11, 31)
(Jauregui, ¶¶ 4, 7 “more efficiently”, 14, 21, 36, 39-41)


With respect to claim 4, Zemp in view of Jauregui discloses wherein for the comparison, the processing unit is configured to generate a virtual map from the recorded environment data and odometry data of the motor vehicle.
(Zemp, ¶20 “A digital map of the surroundings is preferably determined, which describes the drivable area and the objects”; ¶ 21 “digital map of the surroundings is updated in successive learning modes and / or operating modes, with objects that are temporarily present in the drivable being recognized in the successive learning modes and / or operating modes”; ¶ 31; ¶ 32 “driver assistance system 2 comprises a movement sensor 9, by means of which a movement of the motor vehicle 1 can be recorded. With the motion sensor 9, for example, a steering angle and / or revolutions of at least one wheel of the motor vehicle 1 can be continuously determined. The motion sensor 9 is also connected to the control device 3 for data transmission. In addition, the movement sensor 9 can be a receiver for a satellite-based position determination system. With this, the position of the motor vehicle 1 can be continuously determined”)
	(Jauregui, ¶ 12 digital map, ¶ 11 revolutions of at least one wheel of the motor
vehicle can be recorded continuously)

With respect to claim 5, Zemp in view of Jauregui discloses wherein the virtual map comprises at least the following information: 
objects which, for the motor vehicle, restrict a space in which it is possible to freely maneuver; 
(Zemp, i.e., FIG. 6-10 with objects 10)
the trained parking trajectory; 
(Zemp, ¶ 4 “three-dimensional map of the environment is shown on a display device and at least one possible drivable trajectory for approaching at least one parking position is shown in the three-dimensional map of the environment”)
(Zemp, 23, 24, 25, FIG. 3-9)
the relative position of the objects to one another and to the current position of the motor vehicle.
(Zemp, ¶ 21 “digital map of the surroundings is updated in successive learning modes and / or operating modes, with objects that are temporarily present in the drivable being recognized in the successive learning modes and / or operating modes. In other words, the digital map of the surroundings is continuously updated when the motor vehicle is maneuvered from the starting position to the target position and / or from the target position to the starting position . . . drivable area can be determined based on the continuously updated surrounding map”)
(Zemp, ¶ 20 “A digital map of the surroundings is preferably determined, which describes the drivable area and the objects”)
(Zemp, ¶ 34 “drivable area 22 can then be determined with the driver assistance system 2 or the control unit 3, in which the motor vehicle 1 can be maneuvered without the threat of a collision between the motor vehicle 1 and one of the objects 10”)
(Zemp, 22, FIG. 1-9)
(Jauregui, ¶ 12, 22, FIG. 2, 4-5)

With respect to claim 6, Zemp in view of Jauregui disclose the processing unit is configured to offer the driver the parking trajectory determined to be more efficient as a parking option before it is established as a trained parking trajectory
(Zemp, ¶ 35 “The driver assistance system 2 can determine a plurality of trajectories 23a to 23e within the drivable area 22, which trajectories run between the starting position 11 and the target position 12. These trajectories 23a to 23e can be offered to the driver for selection”) 

	With respect to claim 7, Zemp in view of Jauregui discloses the parking assistance apparatus comprises or is connectable to a user interface, the user interface allowing the driver to select or reject the entirety or merely one or more portions of the parking trajectory determined to be more efficient.
	(Zemp, ¶ 35 “The driver assistance system 2 can determine a plurality of trajectories 23a to 23e within the drivable area 22, which trajectories run between the starting position 11 and the target position 12. These trajectories 23a to 23e can be offered to the driver for selection”)
	(Zemp, ¶ 22 “a plurality of trajectories are determined within the drivable area and are offered to the driver for selection by means of a user interface”)
	
With respect to claim 8, Zemp in view of Jauregui discloses a motor vehicle comprising a parking assistance apparatus according to claim 1 (Zemp, 1, FIG. 1-9). 

	With respect to claim 11, Zemp in view of Jauregui discloses wherein in order to determine a more efficient parking trajectory, the processing unit is configured to compare the driver-performed parking trajectory with a space in which it is possible to freely maneuver, said space having been evaluated from the recorded environment data.
(Zemp, driver performed trajectory is compared with free driving space 22, evaluated on the basis of objects 10, FIG. 1-9; ¶10 “the driver assistance system of the motor vehicle should first be trained in the learning mode”; ¶34 “The drivable area 22 is determined on the basis of the recorded learning trajectory 18a. In principle, it can also be provided that a plurality of learning trajectories 18a to 18c are recorded in the learning mode”; ¶39 “on the basis of this learning trajectory 18b and the drivable area 22 determined from it, several trajectories can be determined and offered to the driver for selection”; ¶18 “The at least one trajectory within the drivable area is preferably determined according to a predetermined optimization criterion. Here, the optimization criterion can in particular include that the trajectory describes the fastest route, the shortest route or the route with the smallest number of changes in direction between the starting position and the target position. In principle, the most varied of optimization criteria can be used to determine the trajectory”; ¶ 12 “The optimal trajectory along which the motor vehicle can be maneuvered in the operating mode can now be determined within the drivable area. In this way, the use of the driver assistance system can be expanded in a simple and reliable manner”).

With respect to claims 12-13 Zemp in view of Jauregui, as best understood in view of the 112(b) rejection above, disclose the driving error is an unnecessary maneuver of the motor vehicle that is unnecessarily performed by the driver during the parking process
(Zemp, FIG. 3, 18a is driver performed trajectory wherein unnecessary distance and stopping point are recorded and analyzed in order to select an optimized path 23a based on the driver performed trajectory 18a, driver performed trajectory FIG. 4-5 18a analyzed and determined to be longer than 23b and 23c, which may be considered an error (i.e., unnecessary driving length), such that paths 23 a-c are used on the basis of a more efficient route; i.e., ¶18; ¶36 “trajectory 23a describes the shortest route between the target position 12 and the starting position 11”; ¶¶ 41-42 “learning trajectory 18v . . . leads from turning point 28 . . . maneuvered in the forward direction along the shortest path”; ¶18 optimization criterion, [optimization relative to manual trajectory] fastest route, shortest route, smallest number of changes, short time, most comfortable, fewest moves, smallest changes to steering angle)
(Jauregui, ¶41 “The optimized trajectory 22 was determined in such a way that it does not have any sharp curvatures”, i.e., sharp curve in driver performed parking trajectory 20 to avoid obstacle 19 shown in FIG. 4 are necessarily detected and removed from the optimized trajectory, shown as 21 in FIG. 5) (¶¶ 39-40 “trajectories are recorded . . . an evasive maneuver is carried out, the recorded trajectory is determined on the basis of the avoidance trajectory 20, the avoidance trajectory 20 can be optimized . . . adapted trajectory 21 . . . unnecessary changes of direction during the evasive maneuver were removed . . . trajectory 21 has been chosen so that the number of driving maneuvers is reduced . . . length of the trajectory 21 has been reduced”)(¶ 4 target trajectory unnecessarily long, ¶ 14 optimized trajectory changed compared to the target trajectory”; ¶21; ¶ 36)


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly reformulated rejection to account for the claim amendments. However, at least one argument remains relevant to the current rejection. 
Applicant presents arguments to claims 1 and 9 in a unified manner (Amend. p. 10, par. 3). With respect to the 35 USC §103 rejection of claim 1, Applicant makes the general assertion that:
“Although the cited prior art is relied upon for modifying the driving trajectories there is no disclosure or suggestion that the driver is able to reject at least a portion of the trained parking trajectory if the trained parking trajectory is within and area to be avoided. Any suggestion by the Office to the contrary would be solely based on applicant's specification and thus constitute improper hindsight. 
Because the combination of the cited prior art fails to disclose or suggest each and every feature of applicant's claimed invention, the rejection of claim 1 as unpatentable over Tzempetzis in view of Jauregui should be withdrawn and the claim allowed” (Amend.10). 
However, merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
Furthermore, as shown in the reformulated rejection above, the combined teachings of Zemp and Jauregui do in fact disclose the amended claim limitations. In addition, as noted in the conditional limitation section “reject at least a portion of the trained parking trajectory based on instructions from the driver to produce a modified trained parking trajectory if the trained parking trajectory is within an area to be avoided, and autonomously control the motor vehicle based on the modified trained parking trajectory” is not a required claim limitation and the combined teachings of Zemp and Jauregui at least disclose the structural limitation of a processor, which is at least capable of carrying out the conditional limitations.  

Previously Cited Prior Art

	US 9505403 Ford, is cited to disclose modifying a portion of the trained parking trajectory based on instructions from the driver to produce a modified trained parking trajectory:
FIG. 1, user modifies a portion of a determined trajectory by activating an unloading mode either before (s21) or after (s30) the determined trajectory has started (col. 2 ll. 35 – col. 3, l. 27 “A parking assistance system for supporting a parking maneuver of a motor vehicle, during which the motor vehicle is automatically moved into a parked position, has an unloading mode that can be activated by a user to enable the loading and/or unloading of the vehicle (objects and/or passengers) before completion of the parking maneuver, wherein in response to the activation of the unloading mode a temporary stop of the motor vehicle in an unloading position is automatically caused before reaching the parked position . . . said unloading mode can be activated by the driver either before the start of a parking maneuver or alternatively during the parking maneuver . . . parking assistance system is configured to resume a parking maneuver having been started before a stop after said stop of the motor vehicle in the unloading position that is caused in response to a user input. During this, in particular an automatic check of the state of one or more systems of the vehicle, in particular of the opening state of the vehicle doors or the position of the gearshift selector, can take place before said resumption of the parking maneuver. Furthermore, a signal to the user and/or a request to change the state of the vehicle system(s) may be issued depending on the result of said check.”)
US 20130173148 is cited to disclose modifying a portion of the trained parking trajectory based on instructions from the driver to produce a modified trained parking trajectory:
[0087] More specifically, in the case where only one arc with a given turning radius is depicted, when the host vehicle VM freely moves forward along the trajectory L1, the trajectories L2 and L3 overlap with the parking frame P at only one point. Thus, the host vehicle VM may pass the stop position at which the host vehicle VM should start to back up, and accordingly, it may be difficult to stop the host vehicle VM. In contrast, in the embodiment, the parking assistance apparatus 10 informs the driver of a plurality of possible stop positions, that is, there is flexibility in selecting the stop position. Therefore, the host vehicle VM is easily stopped at the stop position, that is, the back-up start position. Also, in the embodiment, even in a situation where the parking frame P is not clearly indicated by white lines or the like, the driver is able to recognize the appropriate back-up start position by adjusting the superimposed trajectories L2 and L3 to a target parking position displayed in the display unit 31. Further, in the embodiment, the driver is able to recognize, from a position distant from the parking frame P, the parking position and the back-up start position by adjusting the lengths of the trajectories, L3 and L3a in the form of straight lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/
Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition is provided in the specification for “driving error” but includes one example such that driving error can include “additional, unnecessary driving movements” (Spec. ¶39), driving that requires corrective movements (Spec. ¶ 3), a trajectory that costs additional time (Spec. ¶ 3 “flawed trajectory costs time”) or that is relatively longer than other possible trajectories (Spec. ¶ 13 “repeat the parking trajectory without error. Consequently . . . a shorter parking process is thus achieved”).
        2 No limiting definition of “an area to be avoided” is provided. Spec. ¶ 26 provides an example of a “special area” or “private property”. Under broadest reasonable interpretation an area to be avoided can be determined by the driver as an area that they choose to avoid, i.e., by rejecting the trained trajectory area.